Case 1:20-cv-22402-RNS Document 47 Entered on FLSD Docket 01/15/2021 Page 1 of 13




                                 United States District Court
                                           for the
                                 Southern District of Florida

      The Genterra Group, LLC, Plaintiff,        )
                                                 )
      v.                                         )
                                                   Civil Action No. 20-22402-Civ-Scola
                                                 )
      Sanitas USA, Inc., Defendant.              )

                                Order on Motion to Dismiss
         This matter is before the Court upon the motion filed by Defendant
  Sanitas USA, Inc. (“Sanitas”) to dismiss the amended complaint filed by
  Plaintiff The Genterra Group LLC (“Genterra”) for breach of contract. (Def.’s
  Mot., ECF No. 15; Pl.’s Compl., ECF No. 6.) Genterra contends that Sanitas
  breached its right of first refusal over certain development opportunities by
  contracting with third parties to construct medical facilities without first
  notifying Genterra of the business opportunities. Additionally, Genterra asserts
  that Sanitas breached the restrictive covenants set forth in the agreement by
  directly employing Genterra’s subcontractor to construct the new facilities, in
  violation of the non-solicitation and no hire clauses of their agreement, and by
  disclosing Genterra’s proprietary information, in violation of the confidentiality
  clause. Genterra has responded to the motion (Pl.’s Resp., ECF No. 28) and
  Sanitas has filed a reply (Pl.’s Reply, ECF No. 30). Having reviewed the record,
  the parties’ briefing, and the relevant legal authorities, the Court grants in
  part and denies in part Sanitas’s motion. (ECF No. 15.)

  1. Background. 1
          Genterra is in the business of finding, developing, and managing real
  property. (ECF No. 3 at 2.) Sanitas is in the business of operating medical
  facilities. (Id.) On February 14, 2017, Genterra entered into a multi-year master
  development agreement (“MDA”) with Sanitas. (ECF No. 15 at 1.) The MDA
  allowed Sanitas to engage Genterra on a preference basis to acquire real
  property, and to design and build medical facilities according to Sanitas’s
  specifications, and to lease such property and improvements to Sanitas. (Id. at
  2.)


  1
   The Court accepts Sanitas’s factual allegations as true for the purposes of evaluating Genterra’s
  motion to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th
  Cir. 1997).
Case 1:20-cv-22402-RNS Document 47 Entered on FLSD Docket 01/15/2021 Page 2 of 13




          The MDA contained a right of first refusal clause that required Sanitas to
  present to Genterra business opportunities to operate a medical facility under
  the trade name “Clinisanitas” if the opportunity required the engagement of
  development services. (ECF No. 6-1 at 3, § 2.) The MDA describes development
  services as the acquisition, entitlement, design and building of a particular
  project. (Id. at 3, § 1.4.) Sanitas was responsible for identifying geographical
  areas in the United States within which it would seek to develop contractual
  arrangements with third party payors and managed care plans and operate
  medical facilities that deliver health care services to patients. (Am. Compl., ECF
  No. 6 at ¶12.) Once Sanitas identified a suitable area, Sanitas was required to
  deliver written notice to Genterra specifying the geographical boundaries, the
  number of facilities, timelines and completion dates, and proposed rental rates.
  (Id. at ¶ 13.) Genterra could then accept or decline to build and lease the
  facilities within thirty days of receiving the notice. (Id. at ¶ 14.) If Genterra
  timely accepted, Genterra was required to conduct an inspection of the area to
  identify specific areas for facilities and prepare and submit to Sanitas a
  preliminary report and analysis. (Id. at ¶ 15.) Once Genterra delivered the
  preliminary report to Sanitas, the MDA allegedly required Genterra to develop a
  definitive proposal for the acquisition, entitlement, design, building, and
  leasing of the completed project. (Id. at ¶ 16.) The obligations of both parties
  through this process were collectively referred to as development services. (Id.
  at ¶ 17.)
          Between the summer of 2017 and February 2019, Sanitas and Genterra
  worked together to build two facilities. (Id. at ¶ 28.) Genterra had also begun
  preparing proprietary information for Sanitas in connection with a third facility
  (together the “Initial Facilities”). (Id.) Since the completion of the Initial
  Facilities, Sanitas has developed and constructed at least twelve new operating
  medical facilities in Texas, Florida, and elsewhere in the United States
  (collectively the “New Facilities”). (Id. at ¶ 31.) However, Genterra alleges
  Sanitas cut Genterra out by failing to provide Genterra with notice of the
  business opportunity to provide development services for the New Facilities. (Id.
  at ¶ 32.) According to the amended complaint, Sanitas instead offered the
  business opportunities to third parties, in breach of the right of first refusal
  and the restrictive covenants provided by the MDA. (Id.)
          Moreover, during the development of the Initial Facilities, Genterra
  allegedly employed an architect, Daniel Perez and his firm, as a subcontractor.
  (Id. at ¶ 34.) Once the relationship between Genterra and Sanitas began to
  deteriorate, Genterra alleges Sanitas continued to communicate with Perez,
  propositioned Perez to circumvent Genterra and provide development services
  to Sanitas directly, and hired him for the New Facilities in violation of the
Case 1:20-cv-22402-RNS Document 47 Entered on FLSD Docket 01/15/2021 Page 3 of 13




  MDA’s non-solicitation and no hire clauses. (Id. at ¶ 36.) Sanitas alleges Perez’s
  website proves this as it lists Sanitas as a direct client as of 2018. (Id. at ¶ 38;
  ECF No. 28 at 6.)
         Genterra further alleges that Sanitas utilized Genterra’s proprietary
  information for its own general benefit in engaging other developers, including
  Perez, for development services on the New Facilities, in violation of the MDA’s
  restrictive covenants. (ECF No. 6 at ¶ 40.) Particularly, Genterra alleges it
  developed proprietary information for four of the New Facilities located in
  Florida (“Florida Facilities”) and delivered the proprietary information to
  Sanitas in anticipation of providing development services for the Florida
  Facilities. (Id. at ¶ 49.) On June 26, 2018, Sanitas sent an email to Genterra
  and Perez stating “[b]ased on our conversation attached please find the
  drawings, please advise if you have these, or you already worked on these.” (Id.
  at ¶ 43.) The email contained blueprints for the Florida Facilities in Orlando.
  (Id.) Perez allegedly responded to the email, stating “we will review these
  programs and do code analysis.” (Id.) On July 3, 2018, Sanitas sent Genterra
  and Perez another blueprint and included the street addresses for all four of
  the Florida Facilities. (Id. at ¶ 45.) On July 10, 2018, Genterra sent an email to
  Sanitas stating “[w]e are moving forward with design and permits for . . .
  Florida Projects as directed and discussed in our meeting today.” (Id. at ¶ 47.)
  Without Genterra’s knowledge or consent, Sanitas purportedly utilized
  Genterra’s proprietary information and employed third parties instead of
  Genterra to develop the Florida Facilities. (Id. at ¶ 57.)
         Genterra now complains that Sanitas breached the right of first refusal
  by providing business opportunities to third parties without first notifying and
  making them available to Genterra. Additionally, Genterra alleges that by
  disclosing proprietary information to third parties and directly employing Perez
  for the construction of the New Facilities, Sanitas breached the following
  restrictive covenants set forth in the MDA: (i) confidentiality clause, (ii) non-
  solicitation clause, (iii) no hire clause, (iv) non-circumvention clause, and (v)
  right of injunction clause.

  2. Legal Standard.
          When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all of the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading need only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8 announces does
  not require detailed factual allegations, but it demands more than an
Case 1:20-cv-22402-RNS Document 47 Entered on FLSD Docket 01/15/2021 Page 4 of 13




  unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.
  Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). A plaintiff must articulate
  “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
  Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         “A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is
  liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility
  standard is not akin to a ‘probability requirement,’ but it asks for more than a
  sheer possibility that a defendant has acted unlawfully.” Id. “Threadbare
  recitals of the elements of a cause of action, supported by mere conclusory
  statements, do not suffice.” Id. Thus, a pleading that offers mere “labels and
  conclusions” or “a formulaic recitation of the elements of a cause of action” will
  not survive dismissal. See Twombly, 550 U.S. at 555. “Rule 8 marks a notable
  and generous departure from the hyper-technical, code-pleading regime of a
  prior era, but it does not unlock the doors of discovery for a plaintiff armed
  with nothing more than conclusions.” Iqbal, 556 U.S. at 679.
         Yet, where the allegations “possess enough heft” to suggest a plausible
  entitlement to relief, the case may proceed. See Twombly, 550 U.S. at 557.
  “[T]he standard ‘simply calls for enough fact to raise a reasonable expectation
  that discovery will reveal evidence’ of the required element.” Rivell v. Private
  Health Care Sys., Inc., 520 F.3d 1308, 1309 (11th Cir. 2008). “And, of course, a
  well-pleaded complaint may proceed even if it strikes a savvy judge that actual
  proof of those facts is improbable, and ‘that a recovery is very remote and
  unlikely.’” Twombly, 550 U.S. at 556.

  3. Discussion
     A. Count I—Breach of Contract
           a. Breach of Right of First Refusal
         In the complaint, Genterra alleges Sanitas breached the right of first
  refusal by offering business opportunities to other developers, including the
  subcontractor, without first presenting the business opportunities to Genterra.
  (ECF No. 6 at ¶ 59.) In its motion, Sanitas maintains the right of first refusal
  only requires Sanitas to present Genterra with business opportunities that
  involve the engagement of development services as described in Section 1.4 of
  the MDA. (ECF No. 15 at 4.) After a careful review of the record and the
  applicable law, the Court finds Genterra has sufficiently alleged a breach of the
  right of first refusal clause in the MDA.
     The MDA’s right of first refusal clause provides:
Case 1:20-cv-22402-RNS Document 47 Entered on FLSD Docket 01/15/2021 Page 5 of 13




        In the event that Sanitas USA identifies a business opportunity to
        operate a medical facility under the trade name “Clinisanitas” within
        the United States of America (the “Business Opportunity”), that
        requires the engagement of the Development Services as described
        in Section 1.4 herein, then Sanitas USA shall first present such
        Business Opportunity and requirement for Services to Genterra by
        providing written notice. Such written notice (a “Requirement for
        Services Notice”) that shall include: (i) the Catchment Area, and (ii)
        a right of first opportunity to permit Genterra to undertake the
        Services for such Business Opportunity.

  (ECF No. 6-1 at 3–4, § 2.)
          According to Sanitas, it was only obligated to present a business
  opportunity to Genterra if that business opportunity (1) required Genterra to
  purchase the subject property, (2) construct a medical facility on the property,
  and (3) lease the developed property to Sanitas. (ECF No. 15 at 5.) Sanitas
  argues the amended complaint fails to allege that any of the New Facilities were
  opportunities that required Genterra’s development services. (Id.) Sanitas
  contends by failing to allege that any of the New Facilities required
  development services, Genterra has not sufficiently pled a breach of the MDA.
  (Id.)
          The Court finds Sanitas’s argument unavailing. Under Florida law,
  the elements required to establish a breach of contract claim are: (1) the
  existence of a contract; (2) a material breach of that contract; and (3) damages
  resulting from the breach. Kennedy v. Deschenes, No. 17-60110-CIV, 2017 WL
  2223050, at *5 (S.D. Fla. May 19, 2017) (Scola, J.). Here, it is alleged that
  Sanitas owed a duty to inform Genterra of business opportunities that required
  development services. According to the amended complaint, Sanitas has
  developed and constructed at least twelve new operating medical facilities
  around the United States, including in Florida. (ECF No. 6 at ¶ 31.) Although
  Genterra did not expressly allege that each of the twelve projects required
  development services, Genterra has adequately pled that Sanitas breached the
  contract by failing to inform Genterra of any of these business opportunities.
  (Id. at ¶ 32.) Moreover, Genterra’s allegation that Sanitas developed the medical
  facilities necessarily implies that the properties did not have medical facilities,
  which means that Genterra, if given the opportunity, might have chosen to
  develop the medical facilities. As a result, Genterra has adequately alleged that
  it suffered damages by losing out on its bargained-for right for a first
  opportunity to develop medical facilities on the property.
Case 1:20-cv-22402-RNS Document 47 Entered on FLSD Docket 01/15/2021 Page 6 of 13




           b. Breach of Restrictive Covenants
         In its motion, Sanitas asks the Court to dismiss Genterra’s amended
  complaint because Genterra failed to plead a legitimate business interest
  justifying the restrictive covenants set forth in the MDA. Under Florida law,
  restrictive covenants are valid restraints of trade or commerce if they are set
  forth in a writing signed by the party against whom enforcement is sought, the
  contractually specified restraint is supported by at least one legitimate
  business interest justifying the restraint, and the restrictive covenants are
  reasonably necessary to protect that interest. Fla. Stat. § 542.335.
         Here, the MDA contains five restrictive covenants, one of which provides:

        Non-Solicitation. During the term of this Agreement, and for a
        period of one (1) year thereafter, the Parties will not directly or
        through others, solicit, divert or take away from Genterra (or
        affiliates), or attempt to divert or to take away from Genterra (or its
        affiliates), the business or patronage of any clients, suppliers,
        contractors, subcontractors, vendors, referral sources or other
        business relationships of Genterra (or its affiliates) that were utilized
        in connection any of the selection, acquisition, entitlement, design,
        development, management or leasing services contemplated by this
        Agreement.

  (ECF No. 6-1 at 8, § 5.2(a).) Next, the no hire clause provides:

        No Hire. During the term of this Agreement, and for a period of one
        (1) year thereafter, neither Party or its affiliates will directly or
        through others (a) hire any individual who provided services to the
        other Party or its affiliates as an employee, consultant, or
        independent contractor of the Party or its affiliates during the term
        of this Agreement, or (b) solicit or induce any individual who
        provided services to the other Party or its affiliates as an employee,
        consultant or independent contractor of the Party or its affiliates
        during the term of this Agreement to terminate his or her
        relationship with the Party and/or such affiliate in order to become
        an employee, consultant or independent contractor of any other
        person or entity.

  (ECF No. 6-1 at 8, § 5.3.)
         Sanitas argues the amended complaint does not allege a legitimate
  interest justifying any of the restrictive covenants or any allegation that the
  restrictive covenants are reasonably necessary to protect a legitimate business
  interest. (ECF No. 15 at 5.) Further, Sanitas argues that Genterra has not
Case 1:20-cv-22402-RNS Document 47 Entered on FLSD Docket 01/15/2021 Page 7 of 13




  shown a legitimate business interest to justify precluding Sanitas from
  soliciting and hiring Perez to construct the New Facilities. (Id. at 6.) Therefore,
  according to Sanitas’s motion, Genterra has not sufficiently alleged that
  Genterra had a legitimate business relationship with Perez. Even if Genterra
  sufficiently pled a legitimate business interest, Sanitas contends that it did not
  violate the restrictive covenants set forth in the MDA. This contrasts with
  Genterra’s allegation of a breach of the non-solicitation and no-hire clauses
  based on Sanitas having sent Perez blueprints relating to the construction of
  the Florida Facilities. (ECF No. 6 at ¶¶ 45, 76.) However, according to Sanitas,
  the non-solicitation clause only precludes Sanitas from taking away or
  attempting to divert or take away from Genterra the “business or patronage” of
  its “client, supplier, contractor, subcontractor, vendor, referral source, or other
  business relationships of Genterra (or its affiliates).” (ECF No. 15 at 8.) Sanitas
  maintains that Genterra has not alleged sufficient facts to show that Perez ever
  worked for Genterra or that Perez’s “business or patronage” on any particular
  project was taken away because Perez was working for Sanitas. (Id.)
          The Court disagrees. Genterra alleges that during the development of the
  Initial Facilities, Genterra employed the services of Perez as a subcontractor.
  (ECF No. 6 at ¶ 34.) Genterra further alleges that Sanitas solicited, took away,
  and hired Perez, thereby breaching the non-solicitation and no-hire clauses.
  (Id. at ¶ 76.) In particular, the amended complaint emphasizes that when the
  relationship between Genterra and Sanitas began to deteriorate, Sanitas
  engaged in communication with Perez, and propositioned Perez to directly
  provide development services to Sanitas. (Id. at ¶¶ 36–37.) Moreover, Genterra
  argues the parties expressly agreed that the restrictive covenants “are
  necessary for the protection of the business and goodwill of the Parties and the
  Parties agree they are reasonable for such purposes.” (ECF No. 6-1 at 7.) In its
  response, Genterra underscores that an ongoing business’s reputation and
  goodwill are expressly defined in the examples of legitimate business interests
  provided by the Florida legislature. (ECF No. 28 at 9; see Fla. Stat. §
  542.335(1)(b)(4)(a) (including “Customer, patient, or client goodwill associated
  with: an ongoing business or professional practice, by way of trade name” as a
  delineated legitimate business interest.).) In further support of its claim,
  Genterra points to White v. Mederi Caretenders Visiting Servs. of S. Fla., LLC,
  226 So. 3d 774 (Fla. 2017)—a case in which the Florida Supreme Court held
  that the determination of whether an activity qualifies as a protected legitimate
  business interest under the statute is inherently a factual inquiry, which is
  heavily industry and context-specific.
          In light of the record and the fact-intensiveness of Sanitas’s argument,
  the Court finds that Genterra’s allegations that Sanitas breached the non-
Case 1:20-cv-22402-RNS Document 47 Entered on FLSD Docket 01/15/2021 Page 8 of 13




  solicitation and no hire restrictive covenants are sufficient to survive a motion
  to dismiss. As alleged in the amended complaint, Perez was once employed by
  Genterra. (ECF No. 6 at ¶ 34.) This allegation, in context and at this stage of
  the proceedings, is sufficient to support the claims that Sanitas violated the
  non-solicitation and no-hire clauses of the MDA, which expressly preclude
  Sanitas from hiring or soliciting, during the term of the MDA, any individual
  who has provided services to Genterra. Additionally, Genterra has adequately
  pled that it has a legitimate business interest to support the restrictive
  covenants. Specifically, the amended complaint alleges “the various breaches
  by Sanitas have caused, and continue to cause, irreparable injury to the
  goodwill and reputation of Genterra with Prospective Partners and the
  development and construction industry as a whole.” (Id. at ¶ 76.) Sanitas
  argues that the Court cannot find that restrictive covenant breach allegations
  under Count I are validly supported by the allegation that Genterra’s business
  goodwill has been harmed because the business goodwill allegation only
  appears under Count II (and not Count I also). The Court disagrees for two
  reasons. First, Sanitas has not offered any authority supporting its argument,
  which asks the Court to exalt form high above substance. Second, and more
  importantly, Count I of the complaint incorporates by reference the Restrictive
  Covenants provision of the MDA (ECF No. 6 at ¶ 68), which memorializes the
  parties’ agreement that the restrictive covenants “are necessary for the
  protection of the business and goodwill of the Parties and the Parties agree they
  are reasonable for such purposes” (ECF No. 6-1 at 8, § 5.5 (emphasis added)).
         Finally, as Genterra points out, whether an activity qualifies as a
  protected legitimate business interest is a question of fact that should not be
  determined at this stage of the litigation. See Visiting Servs. of S. Fla., LLC, 226
  So. 3d 774.

           c. Breach of Confidentiality: Disclosure of Proprietary Information
         Genterra alleges that Sanitas breached the confidentiality clause in the
  MDA by disclosing Genterra’s proprietary information to third parties,
  including Perez, to be used in the development services for the New Facilities.
  (ECF No. 6 at ¶ 40.) In its motion, Sanitas contends that there are no fact
  allegations identifying: (a) what specific information was disclosed by Sanitas,
  (b) how that information was disclosed, (c) how the information was
  proprietary, (d) on which of the facilities the information was utilized, or (e) how
  the information was utilized in connection with development and construction
  of any of the New Facilities. (ECF No. 15 at 7.) In response, Genterra points to
  Section 5 of the MDA which describes restrictive covenants between the
  parties. Particularly, Genterra points to the confidentiality clause, which states
Case 1:20-cv-22402-RNS Document 47 Entered on FLSD Docket 01/15/2021 Page 9 of 13




  that [e]ach Party . . . agrees to keep strictly confidential all Proprietary
  Information received by it from a Disclosing Party and to use such Proprietary
  Information solely as necessary to carry out its duties and obligations under
  this Agreement.” (ECF No. 6-1, § 5.1.)
         Under the MDA, proprietary information includes:

        [T]he Disclosing parties past, present, and potential future
        processes, procedures, policies, strategies, services, technology,
        specifications, programs, models, financial information and
        projections, data, know-how, developments, designs, improvements,
        software programs, products, marketing plans, patient records,
        physician and vendor lists, referral sources, referral arrangements,
        references and other business information and opportunities . . . as
        well as any Preliminary Report, Definitive Proposal delivered in
        connection herewith, or any other definitive agreement, negotiations
        or transaction between the Parties or their respective affiliates.

  (ECF No. 6-1, § 5.1.)
          Such proprietary information is subject to protection from disclosure
  outside of the parties to the MDA. (ECF No. 28 at 2.) In the amended
  complaint, Genterra alleges that Sanitas violated the confidentiality clause
  when it disclosed the proprietary information of Genterra to third parties,
  including Perez, to be utilized in the development services for the New
  Facilities. (ECF No. 6 at ¶ 69.) Like the other allegations within Count I,
  Genterra has met its pleading requirements. Genterra alleges that it provided
  Sanitas with proprietary information it developed in anticipation of providing
  development services for the Florida Facilities that Sanitas had initially
  informed Genterra about. (Id. at ¶¶ 43, 49.) Genterra claims that it sent an
  email to Sanitas stating “[w]e are moving forward with design and permits for .
  . . Florida Projects as directed and discussed in our meeting today.” (Id. at ¶
  47.) Genterra allegedly then developed proprietary information for the Florida
  Facilities and delivered the information to Sanitas in anticipation of providing
  development services for the Florida Facilities. (Id. at ¶ 49.) According to
  Genterra, Sanitas utilized Genterra’s proprietary information and instead
  employed third parties to develop the Florida Facilities. (Id. at ¶ 57.) Genterra’s
  allegations are sufficient to suggest a plausible entitlement to relief for breach
  of the confidentiality clause.
Case 1:20-cv-22402-RNS Document 47 Entered on FLSD Docket 01/15/2021 Page 10 of 13




      B. Count II—Injunction.
           Sanitas argues that Count II, which is for injunctive relief, is not a cause
   of action. The Court agrees with Sanitas and therefore dismisses Count II.
       “Any motion or suit for either a preliminary or permanent injunction must
   be based upon a cause of action. . . . There is no such thing as a suit for a
   traditional injunction in the abstract. For a traditional injunction to be even
   theoretically available, a plaintiff must be able to articulate a basis for relief
   that would withstand scrutiny under Fed. R. Civ. P. 12(b)(6) (failure to state a
   claim).” Alabama v. United States Army Corps of Engineers, 424 F.3d 1117,
   1127 (11th Cir. 2005) (citing Klay v. United Healthgroup, Inc., 376 F.3d 1092,
   1097 (11th Cir. 2004)); Blue Water Innovations, LLC v. Fettig, No. 18-60671-
   CIV, 2019 WL 1904589, at *2 (S.D. Fla. Mar. 8, 2019) (Scola, J.) (same). “An
   injunction is a ‘remedy potentially available only after a plaintiff can make a
   showing that some independent legal right is being infringed—if the plaintiff's
   rights have not been violated, he is not entitled to any relief, injunctive or
   otherwise.’” Alabama, 424 F.3d at 1127 (quoting Klay, 376 F.3d at 1098).
           Count II is insufficiently pled as there are no “independent legal rights”
   that serve as a basis for the injunctive relief sought. To the extent that
   Genterra seeks injunctive relief in connection with the alleged breaches of the
   MDA, that request for relief is already set forth in the complaint’s prayer for
   relief. (ECF No. 6 at 17.) Thus, Count II is dismissed with prejudice.
      C. Count III—Breach of the Implied Covenant of Good Faith and Fair
         Dealing.
           Genterra has procedurally abandoned its claim in Count III for breach of
   the implied covenant of good faith and fair dealing by failing to respond to
   Sanitas’s arguments for dismissal of that claim. (ECF No. 30 at 5 (“Genterra
   fails to rebut or even address the first argument and therefore concedes the
   same.”).) In moving to dismiss Count III, Sanitas plainly argued that “the
   Eleventh Circuit has rejected the contention that an independent cause of
   action exists for breach of the implied covenant of good faith and fair dealing.”
   (ECF No. 15 at 9 (citing Burger King Corp. v. Weaver, 169 F.3d 1310, 1316
   (11th Cir. 1999) (“We hold that no independent cause of action exists under
   Florida law for breach of the implied covenant of good faith and fair dealing.”)).)
   Genterra did not respond to this argument at all.
           The rules of this Court provide that "each party opposing a motion shall
   serve an opposing memorandum of law" and that "[f]ailure to do so may be
   deemed sufficient cause for granting the motion by default." See Local R. 7.1(c).
   "Failure to respond to arguments in a motion to dismiss is a sufficient basis to
   dismiss such claims by default under this Local Rule." A1 Procurement, LLC v.
Case 1:20-cv-22402-RNS Document 47 Entered on FLSD Docket 01/15/2021 Page 11 of 13




   Hendry Corp., No. 11-23582-CIV, 2012 WL 6214546, at *3 (S.D. Fla. Dec. 13,
   2012) (Altonaga, J.); see also Bute v. Schuller Int'l Inc., 998 F.Supp. 1473, 1477
   (N.D. Ga. 1998) ("Because plaintiff has failed to respond to this argument or
   otherwise address this claim, the Court deems it abandoned."). A party who
   aspires to oppose a motion "must spell out his arguments squarely and
   distinctly, or else forever hold his peace." Siegmund v. Xuelian, Case No. 12-
   62539, 2016 WL 3186004, at *3 (S.D. Fla. June 8, 2016) (Gayles, J.). Failing to
   respond to an argument in a motion to dismiss is equal to conceding that
   argument. See GolTV, Inc. v. Fox Sports Latin Am. Ltd., 277 F. Supp. 3d 1301,
   1311 n.7 (S.D. Fla. 2017) (Altonaga, J.). This is an important rule because it
   gives teeth to the adversarial litigation process. The Court dismisses Count III
   because Genterra failed to respond to Sanitas’s argument that it cannot be a
   standalone cause of action.
      D. Count IV—Fraudulent Inducement.
          Sanitas moves to dismiss Count IV based on the independent tort
   doctrine. (ECF No. 15 at 11–12.) Genterra argues that it has sufficiently alleged
   Count IV in a manner that is distinct from the underlying breach of contract
   claim such that Count IV is not precluded by the independent tort doctrine.
   (ECF No. 28 at 12.) Upon careful review, the Court agrees with Sanitas.
          “Florida's Third District Court of Appeals recently reaffirmed Florida's
   independent tort doctrine, stating, ‘[w]hen, as here, a contract has been
   breached, a tort action lies only for acts independent of those acts establishing
   the contract's breach.’” Dorvil v. Nationstar Mortg. LLC, No. 17-23193-CIV, 2019
   WL 1992932, at *17 (S.D. Fla. Mar. 26, 2019) (Martinez, J.) (quoting Peebles v.
   Puig, 223 So. 3d 1065, 1069 (Fla. 3d DCA 2017)). “The rule prohibits claims in
   tort for damages which are the same as those for breach of contract so as to
   prevent plaintiffs from recovering duplicative damages for the same
   wrongdoing.” Kelly v. Lee Cty RV Sales Co., No. 18-cv-424, 2018 WL 3126750,
   at *2 (M.D. Fla. June 26, 2018). This rule “applies to misrepresentations made
   during the performance of a contract but does not apply to misrepresentations
   made independently of the contract.” Id.
          Genterra points to no independent action or damages outside of those
   relevant to the breach of contract. Rather, Genterra only asserts that Sanitas
   breached the right of first refusal in the MDA when “Sanitas falsely told
   Genterra that during the Term of the [MDA] Sanitas would not engage a third
   party to provide Development Services for any Facilities without first presenting
   the Business Opportunity to Genterra.” (ECF No. 6 at ¶ 89.) Thus, Genterra’s
   fraud count is “inextricably intertwined with the alleged breach of contract.”
   See Temurian v. Piccolo, No. 18-cv-62737, 2019 WL 1763022 (S.D. Fla. April
Case 1:20-cv-22402-RNS Document 47 Entered on FLSD Docket 01/15/2021 Page 12 of 13




   22, 2019) (Bloom, J.) (dismissing fraud claims as “inextricable intertwined”
   with the contract claim). Therefore, Count IV is dismissed.
      E. Count V—Tortious Interference with a Contract or Business
         Relationship.
          Lastly, Sanitas seeks to dismiss Count V based on the independent tort
   doctrine. (ECF No. 15 at 16.) Particularly, Sanitas asserts that, as a threshold
   matter, Count V should be dismissed because it fails to allege any tortious
   conduct independent from a breach of the non-solicitation clause and no hire
   clause of the MDA. In response, Genterra argues that its claim is proper as it
   was pled in the alternative to Count I. The Court disagrees with Genterra and
   finds that Count V is barred by the independent tort doctrine.
          Genterra alleges that “Sanitas intentionally and unjustifiably interfered
   with the business relationship between Genterra and the Subcontractor by
   soliciting, taking away and hiring the Subcontractor to work for Sanitas
   directly.” (ECF No. 6 at ¶ 100.) Genterra’s allegations are directly governed by
   and arise from the express terms of the non-solicitation and no-hire clause in
   the MDA. Accordingly, this allegation cannot constitute the basis for a tort
   claim. Moreover, Genterra’s argument that that its tortious interference claim
   can be pled in the alternative, despite the independent tort doctrine, is
   unavailing. (ECF No. 28 at 14–15.) Genterra cites to no legal authority to
   support such proposition. Indeed, it would defeat the basic premise of
   the independent tort doctrine if the Court were to allow Genterra to proceed
   with such a tort claim as a duplicative tort alternative to its surviving breach of
   contract claim. See Altamonte Pediatric Assocs., P.A. v. Greenway Health, LLC,
   No. 8:20-CV-604-T-33JSS, 2020 WL 5350303, at n.4 (M.D. Fla. Sept. 4, 2020)
   (finding “[i]t would be contrary to the basic premise of the independent tort
   doctrine to allow such pleadings in the alternative.”). Accordingly, Count V is
   dismissed.
   4. Conclusion.
          For the foregoing reasons, the Court finds that Count I, for breach of the
   MDA, is adequately stated. The Court finds that Counts II, IV, and V are due to
   be dismissed. Finally, the Court notes that Genterra has either abandoned or
   failed to make any convincing arguments for Count III by failing to respond to
   Sanitas’s arguments for dismissal of that claim. For the reasons set forth
   above, the Court grants in part, as to Counts II, III, IV and V, and denies in
   part, as to Count I, Sanitas’s motion to dismiss (ECF No. 15).
Case 1:20-cv-22402-RNS Document 47 Entered on FLSD Docket 01/15/2021 Page 13 of 13




         Done and ordered, at Miami, Florida, on January 15, 2021.



                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
